UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 05-6649



In Re:   ARTHUR BILLY COLEMAN,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                           (CR-04-3499-M)


Submitted:   July 27, 2005                 Decided:   August 30, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arthur Billy Coleman, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Arthur Billy Coleman petitions for writ of mandamus. He

seeks an order directing the district court to adjudicate his

pending motion for leave to appeal out of time.

           Mandamus relief is available only when the petitioner has

a clear right to the relief sought.        See In re First Fed. Sav. &

Loan Assn., 860 F.2d 135, 138 (4th Cir. 1988).        Further, mandamus

is a drastic remedy and should only be used in extraordinary

circumstances.   See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.             See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

           Because   there   are   no   pending   motions   in   Coleman’s

criminal or habeas corpus cases, the petition for writ of mandamus

is moot.   Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.              We deny

Coleman’s motions for stay and bail pending appeal, to expedite the

appeal, and to raise a jurisdictional defect and reverse his

conviction.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        PETITION DENIED




                                   - 2 -